256 F.2d 893
103 U.S.App.D.C. 179
GREAT SWEET GRASS OILS, Limited, Petitioner,v.SECURITIES AND EXCHANGE COMMISSION, Respondent.
No. 13921.
United States Court of Appeals District of Columbia Circuit.
Argued May 1, 1958.Decided June 24, 1958.

Mr. George Burssel, Jr., of the bar of the Court of Appeals of New York, New York City, pro hac vice, by special leave of court, with whom Mr. Edward A. Martin, Washington, D.C., was on the brief, for petitioner.
Mr. George J. Charles, Washington, D.C., also entered an appearance for petitioner.
Mr. David Ferber, Asst. Gen. Counsel, Securities and Exchange Commission, with whom Messrs. Thomas G. Meeker, Gen. Counsel, Securities and Exchange Commission, and Pace Reich, Atty., Securities and Exchange Commission, were on the brief, for respondent.
Before EDGERTON, Chief Judge, and DANAHER and BURGER, Circuit Judges.
PER CURIAM.


1
Petitioner, an Ontario corporation, asks us to set aside an order of the Securities and Exchange Commission, entered under Section 19(a)(2) of the Securities Exchange Act of 1934, 48 Stat. 898, 15 U.S.C.A. 78s(a)(2), withdrawing registration of petitioner's capital stock on the American Stock Exchange.  We find no error.


2
Affirmed.